Citation Nr: 9909646	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to December 
1945, and January 1951 to May 1951.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in March 1997 that denied service connection for 
bilateral hearing loss.  The veteran's claim for entitlement 
to a rating in excess of 30 percent for posttraumatic stress 
disorder will be addressed in the REMAND immediately 
following this decision.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is not accompanied by appropriate medical evidence to 
support the claim.  

2.  The claim for service connection for bilateral hearing 
loss is not plausible.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
evidence of bilateral hearing loss.  An entrance examination 
in August 1943 noted the veteran's hearing as 15/15 in each 
ear.  The veteran's discharge examination in December 1945 
found the veteran's hearing to be 15/15 whispered voice in 
each ear, and 15/15 spoken voice in each ear.  No disease or 
defects were found.  

An examination for the Naval Reserve in October 1950 assessed 
the veteran's hearing as 15/15 whispered voice in each ear, 
and 15/15 spoken voice in each ear.  An examination for 
active duty in January 1951 assessed the veteran's hearing as 
15/15 whispered voice and 15/15 spoken voice in each ear.  A 
discharge examination in May 1951 also found the veteran's 
hearing to be 15/15 whispered voice and 15/15 spoken voice in 
each ear.

A VA audiological evaluation in October 1996 reflects the 
following audiometric data: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
60
60
LEFT
10
20
50
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 72 percent in the left ear.

During a subsequent VA examination in December 1996, the 
veteran reported "gradually progressing bilateral hearing 
loss, greater for his left ear, over the last 7-8 years."  
The veteran also reported a "history of TM [tympanic 
membrane] perforation (uncertain which ear) due to barotrauma 
during a military airflight," and that he did not have ear 
protection during combat while in service.  The report of 
examination noted the veteran's pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
65
60
LEFT
20
20
55
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

The veteran states that while he was in the military he was 
treated at Patuxent River, Maryland, in 1951 for his hearing.  
The veteran asserted that he was hospitalized for 11 days for 
ear damage.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) (formerly the United States Court of Veterans 
Appeals) has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be:  (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Specifically, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of at least 10 percent within 1 year of 
the veteran's termination of service, such disease will be 
presumed to have been incurred in service, even though there 
is no evidence of that disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154 (b), evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  The Court in 
Collette established the following three step analysis:  1)  
The veteran must produce satisfactory lay or other evidence, 
meaning credible evidence, which would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred in the veteran's combat service; 2)  If the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, then a factual 
presumption arises that the alleged injury or disease is 
service connected; and 3)  Once a presumption of service 
connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, 82 F.3d at 393. 

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of a well-grounded claim 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza v. Brown, 
7 Vet. App. at 507; Collette, 82 F.3d at 392.  Competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in-
service injury or disease.  

In addition, the Court has recently indicated in the case 
Arms v. West, No. 96-1214 (U.S. Vet. App. Feb. 11, 1999) that 
because of the general presumption of credibility that 
attaches to any claimant's evidence when determining well 
groundedness, consideration of section 1154(b) is not 
generally necessary for this threshold determination.  
Instead, section 1154(b) should be considered at the merits-
adjudication stage, after a claim has been found well 
grounded. 

The quality and quantity of the evidence required to meet the 
veteran's burden of well groundedness will depend upon the 
issue presented by the claim.  Where the issue is factual in 
nature, competent lay testimony, even if only consisting of 
the veteran's testimony, may constitute sufficient evidence 
to establish a claim as well grounded.  However, where the 
issue involves medical causation or a medical diagnosis, it 
requires competent medical evidence establishing the claim as 
plausible or possible.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993); 
see also Arms v. West, No. 96-1214.  Nevertheless, a claimant 
does not meet his burden by solely presenting lay testimony, 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. at 610-11 (1992).

In this case, the veteran has submitted evidence of a medical 
diagnosis of a current disability.  For the purpose of 
applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above frequencies are 26 decibels or 
higher; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
VA audiological examination in December 1996 showed the 
veteran's auditory thresholds in the right and left ears at 
2000, 3000, and 4000 Hertz were all above the 40 decibel 
requirement.  This was consistent with findings from the 
October 1996 VA audiological evaluation.  Based on the 
audiological data in the record, the veteran does have a 
disability due to impaired hearing under 38 C.F.R. § 3.385 
(1998). 

The veteran has offered his own testimony to show that his 
current hearing loss results from the incurrence or 
aggravation of an in-service injury or disease.  The veteran 
has reported a history of exposure to rifle and artillery 
fire during combat service in World War II.  The veteran has 
also reported a tympanic membrane perforation due to 
barotrauma on a military flight, and an 11 day 
hospitalization while in service in 1951.  The veteran's lay 
statements are accepted as true for the purpose of 
determining whether the veteran's claim is well grounded, to 
the extent that they do not give a medical opinion.  However, 
the veteran has not submitted any medical evidence showing a 
nexus between an in-service injury or disease and his current 
bilateral hearing loss.  The veteran has stated that he had 
hearing problems in service, but has not submitted any 
evidence to connect the claimed in-service hearing trouble 
with his current hearing loss.  Moreover, no documentation 
has been submitted showing that this condition was manifest 
within one year of his leaving military service.  Therefore, 
the nexus requirement for a well-grounded claim has not been 
satisfied.  The criteria for a well-grounded claim, as set 
forth in Caluza, are not met.  Accordingly, the veteran's 
claim must be denied.


ORDER

In the absence of a well-grounded claim, service connection 
for bilateral hearing loss is denied.


REMAND

The veteran submitted a claim for posttraumatic stress 
disorder in October 1996.  A rating decision dated March 1997 
granted service connection, with an evaluation of 10 percent, 
effective October 1996.  In June 1997 the veteran requested a 
higher evaluation of his posttraumatic stress disorder, and a 
rating decision in June 1997 continued the 10 percent rating.  
In August 1997 the veteran's notice of disagreement was 
received with respect to the 10 percent evaluation.  A 
statement of the case was issued, and the veteran was later 
given a 30 percent evaluation by a rating decision in October 
1997, with an effective date of October 1996, the date when 
the veteran originally submitted his claim.  Based on this 
procedural history, the decision on appeal is determined to 
be the March 1997 rating which followed the veteran's October 
1996 claim for posttraumatic stress disorder.  See Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Effective November 7, 1996, the rating criteria for 
psychiatric disorders other than eating disorders were 
revised.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria that are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  It is clear that the RO 
did not and could not have considered entitlement to an 
increased rating for the veteran's psychiatric disorder under 
the regulations that existed before November 7, 1996.  Prior 
to appellate consideration of the appeal, the RO must again 
review the appealed issue, considering both the old and the 
revised rating criteria, and apply those criteria more 
advantageous to the veteran. 

Furthermore, while a rating action in October 1997 increased 
the disability evaluation to 30 percent based on an 
examination the previous month, the RO did not issue a 
supplemental statement of the case reflecting the new 
evidence or the new decision.  The RO may have considered the 
increase to 30 percent as a complete grant of the benefit 
sought on appeal; however, there is no statement from the 
veteran suggesting that he was satisfied with the 30 percent 
rating and no longer wanted to pursue his appeal any further.  
Veterans are generally presumed to be seeking the maximum 
benefits allowed by law; thus the appeal continues in those 
cases where as here less than the maximum benefit is 
provided.  See AB v. Brown, 5 Vet. App. 35 (1993).  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should again consider the 
veteran's claim, in particular 
considering both the old rating criteria 
for psychiatric disorders and the revised 
rating criteria which became effective 
November 7, 1996, and applying those 
criteria more advantageous to the 
veteran.  In the event that action taken 
does not constitute a grant of the 
maximum benefit under the law, he and his 
accredited representative should be 
furnished an appropriate supplemental 
statement of the case, which reflects the 
evidentiary development undertaken 
following the issuance of the last 
supplemental statement of the case, and 
also contains a recitation of the 
regulations pertaining to evaluation of 
psychiatric disorders prior to November 
7, 1996.  The veteran and his 
representative should be afforded a 
reasonable time to reply thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
Member, Board of Veterans' Appeals

	

 
- 10 -


- 1 -


